UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6612


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LASHON MAURICE GAITHER, a/k/a Sld Dft 5:05CR9-10-V, a/k/a
Morie,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-10)


Submitted:   June 29, 2009                 Decided:   July 15, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Lashon Maurice Gaither, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lashon Maurice Gaither seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).             In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.      Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding     is    criminal    in    nature     and    ten-day      appeal    period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                         Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

             The     district    court    entered       its   order      denying    the

motion for reduction of sentence on February 27, 2009.                         Gaither

filed the notice of appeal on March 27, 2009,∗ after the ten-day

period     expired    but    before    the    expiration      of    the    thirty-day

excusable     neglect      period.     Because     the    notice    of    appeal    was

filed within the excusable neglect period, we remand the case to

the district court for the court to determine whether Gaither

has   shown    excusable        neglect      or   good    cause     warranting       an

extension     of     the    ten-day    appeal     period.          The    record,   as

      ∗
          See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                          2
supplemented, will then be returned to this court for further

consideration.

                                                     REMANDED




                              3